, asNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 lines 18 recites the limitation “the height of the second dual damascene and the height of the first damascene” should change to “a height of the second dual damascene and a height of the first damascene”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalnitsky et al. (US 2017/0092692 as disclosed in previous Office Action).
As for claim 5, Kalnitsky et al. disclose in Figs. 2 and the related text a semiconductor device, comprising: 
a plurality of doped regions 105a/105b, located in a substrate 100; 
a first dielectric layer 115, located on the substrate 100; 
a plurality of first contacts (left 113) and second contacts (right 113), located in the first dielectric layer 115 and connected to the plurality of doped regions 105a/105b; 
a second dielectric layer 206a/206b/204/205, located on the first dielectric layer 115; 
a memory element 202/201/203, located in the second dielectric layer 206a/206b/204/205, the memory element 202/201/203 being electrically connected to the second contact 105b; and 
a conductive line 119, located in the second dielectric layer 206a/206b/204/205, the conductive line 119 being electrically connected to the plurality of first contacts 105a/105b, and a top surface of the conductive line 119 being at a same level as a top surface of the memory element 202/201/203 (fig. 2);
an etch stop layer 208, located on the second dielectric layer (fig. 2); 
a first inter-metal dielectric layer 115’, located on the etch stop layer 208; and 
a first dual damascene structure (left 117/119) [0028] and a second dual damascene structure (right 117/119), located in the first inter-metal dielectric layer 115’ and the etch stop layer 208, the first dual damascene structure (left 117/119) being connected to the conductive line 119 and the second dual damascene structure (right 117/119) being connected to the memory element 201/202/203 (fig. 2), 
wherein the height of (an entire of) the second dual damascene structure (right 117/119)  is greater than the height of (lower portion of) the first dual damascene structure (left 117/119)  (claim does not require the maximum height of the second dual damascene structure is greater than a maximum height of the first dual damascene structure.  For broad interpretation, any height of the second dual damascene structure and any height of the first dual damascene structure consider as the height of the second dual damascene structure and the height of the first dual damascene structure).  

As for claim 6, Kalnitsky et al. disclose the semiconductor device according to claim 5, wherein a top surface (upper surface of 205) of the second dielectric layer 206a/206b/204/205 is coplanar with the top surface of the conductive line 119 and a top surface of a top cover layer (upper portion of 203) of the memory element (fig. 2).  

As for claim 7, Kalnitsky et al. disclose the semiconductor device according to claim 6, wherein the conductive line 119 is in physical contact with the plurality of first contacts (left 113), and the memory element is in physical contact with the second contact (right 113).  

As for claim 11, Kalnitsky et al. disclose the semiconductor device according to claim 5, wherein the conductive line 119 comprises: 
a main line portion (upper portion of 119), extending along a first direction; and
a plurality of extending portions (middle and lower portions of 119), extending along the second (vertical) direction, arranged along the first direction and connected to the main line portion and the plurality of the first contacts 113 (fig. 2).


Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kalnitsky et al. in view of Tan et al. (US 2017/0084820 as disclosed in previous Office Action).
As for claim 9-10, Kalnitsky et al. disclosed substantially the entire claimed invention as applied in claim 6, except the second dual damascene structure penetrates through the top cover layer of the memory element and is electrically connected to an electrode layer below the top cover layer; and a metal layer, arranged below the conductive line and the memory element and being in physical contact with the first contact; and a plurality of vias, arranged between the metal layer and the conductive line and between the metal layer and the memory element.
Tan et al. teach in Fig. 1a-1b and the related text a dual damascene structure 184a/185a penetrates through a top cover layer 190 of the memory element 160 and is electrically connected to an electrode layer 166 below the top cover layer 190; and a metal layer 135, arranged below the conductive line 184b and the memory element 160 and being in physical contact with the first contact (contact that formed between 114 and 125); and a plurality of vias 123, arranged between the metal layer 125 and the conductive line 184a and between the metal layer 125 and the memory element 160.
Kalnitsky et al. and Tan et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kalnitsky et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kalnitsky et al. to include the dual damascene structure penetrates through the top cover layer of the memory element and is electrically connected to an electrode layer (lower portion of 203) below the top cover layer; and a metal layer, arranged below the conductive line and the memory element and being in physical contact with the first contact; and a plurality of vias, arranged between the metal layer and the conductive line and between the metal layer and the memory element as taught by Tan et al. in order to better interconnections (see Abstract of Tan et al.).

Response to Arguments
Applicant's response filed on 08/09/2022 is acknowledged and is answered as follows. 
Applicant’s arguments, see pgs. 6-8, with respect to the rejection of claim 5 that Kalnitsky did not disclose “the height of the second dual damascene structure is greater than the height of the first dual damascene structure” have been fully considered but they are not persuasive in view of the following reasons.  
Claim does not require the maximum height of the second dual damascene structure is greater than a maximum height of the first dual damascene structure.  Therefore for broad interpretation, any height of the second dual damascene structure and any height of the first dual damascene structure consider as the height of the second dual damascene structure and the height of the first dual damascene structure.
Fig. 2 of Kalnitsky disclose the height of (an entire of) the second dual damascene structure (right 117/119)  is greater than the height of (lower portion of) the first dual damascene structure (left 117/119).   Therefore, Kalnisky still disclosed the claimed invention.
In view of the foregoing reasons, the Examiner believes that all Applicant’s arguments and remarks are addressed. The Examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are sustained and maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./TRANG Q TRAN/                                                                                                                                                                                                        /TRANG Q TRAN/Primary Examiner, Art Unit 2811